Citation Nr: 0410061	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from January 1951 
until January 1954, and from April 1958 until September 1969.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a February 2002 rating 
decision of the Regional Office (RO) in Pittsburgh, Pennsylvania 
that denied service connection for PTSD.  

The veteran was afforded a hearing at the RO in July 2002.  The 
transcript of which is of record.  

This issue is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic emotional stressors he was exposed to in Vietnam for 
which service connection is warranted.

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002), is for application in this case.  It is observed, 
however, that the appellant has not been adequately apprised of 
his rights in this regard in a letter directed to him.  
Accordingly, more complete notification is warranted.

The service medical records show that the appellant was seen on a 
number of occasions over the course of his service for symptoms 
that included nervousness, agitation, irritability, anxiety, 
depression, and anger.  He was placed on medications that included 
Librium and Elavil.  The post service record reflects that he was 
admitted to a VA facility in February 1970 for observation with a 
history of being depressed, and anxious.  No definite psychiatric 
diagnosis was established at that time and upon discharge, it was 
felt that no further hospitalization was needed.  The veteran 
sought further treatment in the VA outpatient clinic the following 
month citing nervous symptomatology.

The record shows that the veteran was assigned to the 657th 
Calibration Co. and was stationed in Okinowa apparently at 
"Mashinato Army Depot."  He was the senior warrant officer whose 
duties included going to Vietnam and setting up schedules for 13 
calibration teams in Vietnam.  He was in country for 90 days and 
returned to Okinawa for 10 days.  The veteran has provided a 
number of statements in the record and testimony regarding 
traumatic events he experienced in service.  These include being 
shot down in a helicopter, an incident involving a Vietnamese 
policeman, and, witnessing a young soldier blown up by a young 
Vietnamese girl, prior to July 1965 in Cholon.  He also stated 
that while flying to "An Khe" his helicopter was diverted to 
support troops who were besieging a school for girls which was 
held by the Viet Gong.  He acted as the door gunner and fired on 
the school as some girls were being pushed in the courtyard.  Also 
one of his troops, Spec 5 R. G. had his eyes slashed by a pedicab 
driver while in Taipei.  The veteran took him to a Navy dispensary 
and held his head while medical personnel extracted glass from his 
eyes.  He was also in a convoy which came under enemy attack 10 
miles outside of Vihn Long.  

During his July 2002 hearing he was unable to recall specific 
information regarding the majority of these stressors.  However, 
concerning the first incident, he indicated that it occurred in 
late 1964 or early 1965.  They were flying to Pleiku and were shot 
down.  The door gunner was killed.  The pilot was identified, and 
he was assigned to the 16th Aviation Bn.  The Board finds that an 
attempt should be made to verify this incident.

The record reflects that the veteran receives continuing VA 
outpatient treatment with the most recent clinic notes dating 
through August 2002.  These treatment records show that PTSD has 
been diagnosed.  A VA examination by a psychologist in January 
2002 does not reflect a diagnosis of PTSD.  

Under the circumstances, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran should be sent a VCAA 
letter.

2.  The RO should obtain all VA treatment records dating from 
September 2002 and associate them with the claims folder. 

3.  The veteran should be given another opportunity to provide 
additional specific details of the claimed stressful events during 
service, such as the unit (s) to which he was attached, month and 
year, and location, and the units involved.  This information 
should include the month, year, location, and name of the naval 
medical facility where Spec. 5 R. G. was treated.  The month, the 
year and the identity of the convoy unit, which was attacked out 
side of Vihn Long.  The origin of the helicopter flight, and where 
it was shot down, and any other specific information, which would 
be of assistance in confirming the stressors. 

4.  Thereafter, based on any additional information received from 
the veteran, if any stressors are deemed verifiable, the RO should 
request the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to assist in confirming any verifiable 
stressors as set forth by the veteran.  The RO should specifically 
ask USASCRUR to attempt verify the incident, which occurred late 
1964, or early 1965 when while flying to Pleiku, the veteran's 
helicopter was shot down and the door gunner was killed.  The 
helicopter was from the 16th Aviation Bn.  

5.  If additional information is received, the RO should request a 
search of the sick call and morning reports from the 657th 
Calibration Co. regarding the treatment received by Spec 5 R. G. 
in Taipei.

6.  If the RO verifies the presence of an inservice stressor, a VA 
examination should be performed by a psychiatrist in order to 
determine the etiology, nature and severity of any psychiatric 
illness, to include PTSD.  The claims folder must to be made 
available to the examiner for review in conjunction with the 
examination.  All indicated tests are to be conducted. The RO is 
to inform the examiner that only a stressor(s) which has been 
verified by the RO or the Board may be used as a basis for a 
diagnosis of PTSD.

If the diagnosis of post-traumatic stress disorder is deemed 
appropriate, the examiner should specify whether each stressor 
found to be established by the record was sufficient to produce 
the post-traumatic stress disorder, and whether there is a link 
between the current symptomatology and one or more of the 
inservice stressors.  A complete rational of any opinion expressed 
should be included in the examination report.

7.  Thereafter, the RO should readjudicate the claim on appeal.  
If the benefit sought remains denied, the veteran and his 
representative should be furnished a supplemental statement of the 
case, and be given the opportunity to respond.  The case should 
then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





